Citation Nr: 0508420	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

Initially, the appellant requested a hearing before a 
Veteran's Law Judge at the RO.  However, she withdrew her 
request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service Connection for the Cause of the Veteran's Death

The veteran died on January [redacted], 2002.  The death certificate 
lists the immediate cause of death as fatal cardiac 
arrhythmia due to obstructive apnea due to morbid obesity.  
The treatment records associated with the file show ongoing 
treatment of the veteran's morbid obesity, cardiovascular 
problems and sleep apnea.  The VA treatment record, dated the 
day of the veteran's death, reflects the physician's 
suspicion that the veteran's death was likely due to sleep 
apnea or arrhythmic oriented.  However, the appellant asserts 
that the veteran's obesity was caused by a psychiatric 
disability that should be service-connected.  A history of 
psychiatric complaints and a diagnosis of depression appear 
in the service and post-service records.

At the time of his separation examination in August 1976, the 
veteran reported problems with depression and excessive 
worry, trouble sleeping, and nervous trouble upon his return 
from Vietnam.  Possible depression was listed among some of 
the veteran's problems in an non-VA discharge summary.  VA 
records dated from 2000 to 2002, include references to a 
history of depression.  In preparation for a surgical 
procedure, a psychological assessment was conducted in April 
2000.  At that time, the veteran reported events that 
occurred during his service in Vietnam.  He denied emotional 
or mental stress regarding these events, but did indicate 
that he did not like having his neck touched when awake.  
Regarding his coping skills, the veteran reported eating 
instead of voicing his anger or other feelings.  He blamed 
himself for his weight gain since a shooting incident with 
his son.  

A review of the service records show that the veteran served 
as a clinical and medical specialist in 1973, and that he 
received the Vietnam Gallantry Cross with Palm.  Listed 
campaigns include Vietnam Counteroffensive Phase 
VII/Consolidated I/Consolidated II/Vietnam Ceasefire.  During 
the April 2000 psychological assessment, the veteran reported 
the following regarding his experiences in Vietnam: worked 
with a medical support unit; involved in an automobile 
accident; traveled in a truck that blew up when it hit a land 
mine; sustained a shrapnel wound to his back side; and 
stabbed on several occasions by the Viet Cong.  

A medical opinion regarding a relationship between a 
psychiatric disorder and the veteran's morbid obesity has not 
been offered in this case.  A question involving the presence 
of disease involves diagnostic skills and is within the realm 
of medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, a nexus opinion based on all possible 
evidence should be secured.  See 38 U.S.C.A. § 5103A(d).  

Entitlement to Accrued Benefits

One month prior to his death, the veteran filed a claim 
alleging entitlement to service connection for post-traumatic 
stress disorder (PTSD), skin irritation due to chemical 
exposure, right shoulder injury, and right hip injury.  In 
November 2002, the appellant filed a claim for accrued 
benefits with regard to the veteran's PTSD claim.  A deferred 
rating action was issued in May 2002 denying entitlement to 
accrued benefits for PTSD, skin irritation, right shoulder 
injury, and right hip injury.  However, a formal rating 
action and notice of the decision have not been issued to the 
appellant.  The Board finds that the matter of service 
connection for PTSD is inextricably intertwined with the 
issue of service connection for cause of the veteran's death.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The claims folder should be referred 
to the appropriate VA physician to 
determine whether it is at least as 
likely as not that the veteran suffered 
from a psychiatric disorder, including 
PTSD, related to his service.  If the 
examiner determines that the veteran 
suffered from a service-connected 
psychiatric disability, then the examiner 
should opine as to whether it is at least 
as likely as not that such psychiatric 
disorder was related to his morbid 
obesity.  All pertinent symptomatology 
and findings should be reported in 
detail.  A complete rationale must be 
provided for all opinions expressed.  It 
is imperative that the examiner reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.  
The report should be typed. 

2.  The AMC should adjudicate the claims 
of entitlement to service connection for 
the cause of the veteran's death and 
accrued benefits.  If the determinations 
remain adverse to the appellant, she 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The appellant and her 
representative should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




